                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 COLONIAL PIPELINE COMPANY,

         Plaintiff,                               Case No. 3:20-cv-00666

 v.                                               Judge William L. Campbell, Jr.
                                                  Magistrate Judge Alistair E. Newbern
 METROPOLITAN NASHVILLE AIRPORT
 AUTHORITY, et al.,

         Defendants.


 COLONIAL PIPELINE COMPANY,

         Plaintiff,                               Case No. 3:20-cv-00809

 v.                                               Judge William L. Campbell, Jr.
                                                  Magistrate Judge Alistair E. Newbern
 METROPOLITAN NASHVILLE AIRPORT
 AUTHORITY, et al.,

         Defendants.


                                            ORDER

        The Magistrate Judge held a telephone conference with counsel for the parties on May 10,

2021, regarding discovery issues raised in the related matters. For the reasons discussed in the

telephone conference, the Court ORDERS as follows:

        In both actions, Plaintiff Colonial Pipeline Company shall include its in-house counsel as

a custodian in upcoming ESI searches and production. By agreement, Colonial may use a

shortened date range for this search and is not required to provide a privilege log recording

communications between in-house and outside counsel. Defendant Metropolitan Nashville Airport

Authority (MNAA) will include its in-house counsel as a custodian in its own ESI searches and




      Case 3:20-cv-00666 Document 66 Filed 05/10/21 Page 1 of 2 PageID #: 528
production. Counsel may negotiated a limited “test run” to determine if further amendments to the

searches and production regarding in-house counsel are required.

       In Case No. 3:20-cv-00809, Colonial shall provide a preliminary response to MNAA’s

Interrogatory No. 1(b) based upon its current knowledge and may supplement its response as

discovery continues.

       In Case No. 3:20-cv-00666, Colonial shall product the documents requested in MNAA’s

Requests for Production Nos. 23 and 24 in the normal course of document production.

       It is so ORDERED.

                                                    ____________________________________
                                                    ALISTAIR E. NEWBERN
                                                    United States Magistrate Judge




                                     2
    Case 3:20-cv-00666 Document 66 Filed 05/10/21 Page 2 of 2 PageID #: 529
